                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

UNITED STATES OF AMERICA                      :
ex rel., Mark R. Gacek, Sr.,                  :

        Plaintiff,                            :

v.                                            :      CIVIL ACTION NO. 1:14-cv-342-TFM-B

PREMIER MEDICAL                               :
MANAGEMENT, INC.                              :

        Defendant.                            :

                                             ORDER

        Pending before the Court is Defendant’s Consent Motion to Alter or Amend. (Doc. 158,

filed February 7, 2019). Defendant moves the Court to amend its order on the parties’ Joint

Stipulation of Dismissal (Doc. 157), as agreed to by Plaintiff Mark R. Gacek, Sr., and Defendant,

to reflect the claims brought by Plaintiff Gacek, individually or as Relator on behalf of the United

States, are dismissed with prejudice and the United States is dismissed without prejudice. (Doc.

158, ¶ 4). Neither Plaintiff Gacek nor the United States object to Defendant’s motion. (Doc. 158,

¶ 5).   Accordingly, Defendant’s Consent Motion to Alter or Amend (Doc. 158) is hereby

GRANTED and the Court’s order on the parties’ Joint Stipulation of Dismissal (Doc. 157) is

AMENDED to reflect the claims brought by Plaintiff Mark R. Gacek, Sr., individually and as

Relator on behalf of the United States, are dismissed with prejudice and the United States is

dismissed without prejudice.

        DONE and ORDERED this 14th day of February 2019.

                                                     /s/ Terry F. Moorer
                                                     TERRY F. MOORER
                                                     UNITED STATES DISTRICT JUDGE




                                            Page 1 of 1
